      Case 2:21-cv-00733-JAK-E Document 25 Filed 09/10/21 Page 1 of 3 Page ID #:198

                                     Office of the Clerk
                    United States Court of Appeals for the Ninth Circuit
                                   Post Office Box 193939
                            San Francisco, California 94119-3939
                                        415-355-8000
Molly C. Dwyer
Clerk of Court                         September 10, 2021


       No.:         21-55993
       D.C. No.: 2:21-cv-00733-JAK-E
       Short Title: Michael Stoker v. USA, et al


       Dear Appellant/Counsel

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Motions filed along with the notice of appeal in the district court are not
       automatically transferred to this court for filing. Any motions seeking relief from
       this court must be separately filed in this court's docket.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       The due dates for filing the parties' briefs and otherwise perfecting the appeal
       have been set by the enclosed "Time Schedule Order," pursuant to applicable
       FRAP rules. These dates can be extended only by court order. Failure of the
       appellant to comply with the time schedule order will result in automatic
       dismissal of the appeal. 9th Cir. R. 42-1.
Case 2:21-cv-00733-JAK-E Document 25 Filed 09/10/21 Page 2 of 3 Page ID #:199




                  UNITED STATES COURT OF APPEALS
                                                                  FILED
                          FOR THE NINTH CIRCUIT
                                                                   SEP 10 2021
                                                                 MOLLY C. DWYER, CLERK
                                                                  U.S. COURT OF APPEALS




 MICHAEL B. STOKER,                           No. 21-55993

              Plaintiff - Appellant,
                                              D.C. No. 2:21-cv-00733-JAK-E
   v.                                         U.S. District Court for Central
                                              California, Los Angeles
 UNITED STATES OF AMERICA;
 DOES, 1 through 20, inclusive,               TIME SCHEDULE ORDER

              Defendants - Appellees,

  and

 ANDREW R. WHEELER; DOUGLAS
 BENEVENTO; RYAN JACKSON;
 CORRY SCHIERMEYER,

              Defendants.



The parties shall meet the following time schedule.

Fri., September 17, 2021      Appellant's Mediation Questionnaire due. If your
                              registration for Appellate CM/ECF is confirmed after
                              this date, the Mediation Questionnaire is due within
                              one day of receiving the email from PACER
                              confirming your registration.
Fri., November 12, 2021       Appellant's opening brief and excerpts of record
                              shall be served and filed pursuant to FRAP 31 and
                              9th Cir. R. 31-2.1.
Case 2:21-cv-00733-JAK-E Document 25 Filed 09/10/21 Page 3 of 3 Page ID #:200

Mon., December 13, 2021 Appellees' answering brief and excerpts of record
                        shall be served and filed pursuant to FRAP 31 and
                        9th Cir. R. 31-2.1.

The optional appellant's reply brief shall be filed and served within 21 days of
service of the appellees' brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

Failure of the appellant to comply with the Time Schedule Order will result in
automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                            FOR THE COURT:

                                            MOLLY C. DWYER
                                            CLERK OF COURT

                                            By: Ruben Talavera
                                            Deputy Clerk
                                            Ninth Circuit Rule 27-7
